McMurray, Presiding Judge.
Following a jury trial, defendant was convicted in the State Court of Clayton County of parking his vehicle in a handicapped parking place and a fine of $100 was imposed. Held:
1. Defendant’s contention that the trial court was without jurisdiction to entertain the offense charged is devoid of merit. The State Court of Clayton County has jurisdiction over the trial of criminal cases below the felony grade. OCGA § 15-7-4 (1). The offense charged, parking a vehicle in a handicapped parking place, is an offense below the grade of felony. OCGA § 40-6-225 (f) (2). Accordingly, the State Court of Clayton County was an appropriate forum for the trial of this matter. See Pfeiffer v. State, 173 Ga. App. 374 (1) (326 SE2d 562).
2. Defendant contends that he could not be convicted of parking in a handicapped parking place because there was no “victim” of the offense. This contention is without merit. The offense of parking a vehicle in a handicapped parking place was duly enacted by our legislature. OCGA § 40-6-225 (a). The statute does not require the harming of a particular individual in order for the offense to occur. See Pfeiffer v. State, 173 Ga. App. 374 (1), supra.
3. The remaining enumerations of error are either patently without merit or abandoned.

Judgment affirmed.


Banke, C. J., and Benham, J., concur.

*18Decided September 12, 1985.
John C. Carbo III, Solicitor, for appellee.